                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOE EDGER,                                        )
                                                  )
               Movant,                            )
                                                  )
       v.                                         )           No. 4:20-cv-00397-CDP
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
                                                  )
               Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on movant Joe Edger’s motion for appointment of

counsel. (Docket No. 2). In civil cases, a pro se litigant does not have a constitutional or statutory

right to appointed counsel. Ward v. Smith, 721 F.3d 940, 942 (8th Cir. 2013). Rather, a district

court may appoint counsel in a civil case if the court is “convinced that an indigent plaintiff has

stated a non-frivolous claim…and where the nature of the litigation is such that plaintiff as well

as the court will benefit from the assistance of counsel.” Patterson v. Kelley, 902 F.3d 845, 850

(8th Cir. 2018). When determining whether to appoint counsel for an indigent litigant, a court

considers relevant factors such as the complexity of the case, the ability of the pro se litigant to

investigate the facts, the existence of conflicting testimony, and the ability of the pro se litigant

to present his or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006).

       After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Movant has demonstrated, at this point, that he can adequately present his

claims to the Court. The Court will entertain future motions for appointment of counsel as the

case progresses.

       Accordingly,
       IT IS HEREBY ORDERED that movant’s motion to appoint counsel (Docket No. 2) is

DENIED at this time.




                                       _______________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE

Dated this 24th day of March, 2020.




                                          2
